Citation Nr: 1219119	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  09-11 103A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California


THE ISSUES

1.  Entitlement to service connection for chondromalacia of the knees. 

2.  Entitlement to service connection for a neck disability. 

3.  Entitlement to service connection for a bilateral shoulder disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from September 1975 to September 1979.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2007 rating decision. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 


FINDINGS OF FACT

1.  The evidence demonstrates that the Veteran developed chondromalacia in his knees while in service, and he continues to experience chondromalacia to this day.

2.  The weight of evidence is against a finding that the Veteran's neck disability either began during or was otherwise caused by his military service.

3.  The weight of evidence is against a finding that the Veteran's bilateral shoulder disability either began during or was otherwise caused by his military service. 


CONCLUSIONS OF LAW

1.  Criteria for service connection for chondromalacia of the knees have been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).
 
2.  Criteria for service connection for a neck disability have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).
 
3.  Criteria for service connection for a bilateral shoulder disability have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  However, as will be described below, the Veteran's upper and lower extremities and his spine were all found to be normal at his separation physical and there was no evidence of arthritis in the Veteran's shoulders, knees or neck for more than two decades after service.  As such, this presumption is not triggered in this case.  The Board will now turn to entitlement to service connection on a direct basis.
 
The Veteran is seeking service connection for a bilateral knee disability, for a neck disability, and for a bilateral shoulder disability.  These issues will be discussed individually below.

Knees

The Veteran is seeking service connection for a bilateral knee disability.  At his RO hearing in November 2009, the Veteran asserted that while on active duty in the Marine Corps he was subject to a considerable amount of running in boots with full packs on, and he felt that this created a strain on his knees.

In his February 2007 claim, he directed VA to his service treatment records; and a review of the Veteran's service treatment records shows that in September 1976, the Veteran did, in fact, present for medical treatment complaining that both his knees hurt, and reporting that he had experienced soreness in both knees off and on for approximately five months.  The medical professional noted that there was no history of trauma or arthritis and found both knees to be stable, without effusion, and with full range of motion.  However, the medical professional rendered that impression of chondromalacia, and the Veteran was given quad exercises.  

No additional knee complaints were voiced in service, and the Veteran specifically denied any knee problems on his medical history survey completed in conjunction with his separation physical in 1979.  Additionally, his lower extremities were found to be normal by the separation physical .

The Veteran separated from service in 1979 and no medical evidence was submitted for several decades thereafter.  In March 2006, the Veteran presented with complaints of right knee pain.  X-rays in February 2009 revealed mild right knee osteoarthrosis, predominantly within the medial femorotibial compartment.  X-rays of the left knee were normal. 

A VA examination was provided in February 2009.  The examiner reviewed the claims file and noted the Veteran's four years of service with the Marine Corps, followed by a number of different jobs following service, including as a surgical scrub technician and at a wellness and vocational enrichment program.  He diagnosed the Veteran with chronic patellofemoral syndrome of both knees with evidence of patellar chondromalacia and early degenerative arthritis of the left knee.

The examiner noted that while there was the single in-service treatment record which showed complaints of chronic knee pain over five months, but observed that the record was made 33 years before the February 2009 examination, and he suggested that if the Veteran had developed any significant problem at that time, further, and rather significant, degenerative changes would have been anticipated.  Given that such changes were not seen, the examiner was of the opinion that it was less likely than not that the current condition of the Veteran's knees was caused by or otherwise a result of the symptoms noted in 1976.

In response, the Veteran submitted a letter written in November 2009 from the director of a VA diabetes clinic.  The letter stated that the Veteran had a history of degenerative arthritis affecting his cervical spine, shoulders, knees, and ankles, and that these conditions were evident from his medical record while on active duty.  

Having reviewed the evidence of record, the Board cannot help but note the fact that the Veteran was diagnosed with the same chronic condition, chondromalacia, in service that he was diagnosed with by the VA examiner in 2009. 

The Board acknowledges the fact that the Veteran denied any knee problems at separation, but ultimately this fact on its own is not dispositive of the Veteran's claim.

Importantly, it is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant. 38 C.F.R. § 3.102.

By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  It is not a means of reconciling actual conflict or a contradiction in the evidence.  Mere suspicion or doubt as to the truth of any statements submitted, as distinguished from impeachment or contradiction by evidence or known facts, is not justifiable basis for denying the application of the reasonable doubt doctrine if the entire, complete record otherwise warrants invoking this doctrine.  The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident allegedly arose under combat, or similarly strenuous conditions, and is consistent with the probable results of such known hardships.  Id.

With this policy in mind, the Board notes that the Veteran was diagnosed with chondromalacia in service and continues to have chondromalacia to this day.  Combined with the Veteran's credible testimony about the physical toll that training with the Marine Corps took on his knees, the Board will resolve any reasonable doubt in the Veteran's favor and conclude that service connection is indeed warranted for chondromalacia of the knees.  To this extent, the Veteran's claim is granted.

Bilateral Shoulder Disability

The Veteran is seeking service connection for a bilateral should disability.  In his February 2007 claim, he directed VA to his service treatment records.  

However, there is no indication of a shoulder injury in the service treatment records.  The Veteran did injure his right humerus playing football in September 1978 when he received blunt trauma without fracture.  However, x-rays were negative and there was no neurovascular damage evident.  The Veteran was assessed with a contusion of the right bicep and given a sling for several days.  No other shoulder or arm complaints are contained in the service treatment record, and the Veteran specifically denied any shoulder problems on his medical history survey completed in conjunction with his separation physical.  Additionally, the Veteran's upper extremities were found to be normal on his separation physical, providing evidence against this claim.

In his notice of disagreement, the Veteran asserted that service connection should be granted for both shoulders, because he experienced a blunt force trauma injury to the humerus bone in service.
  
The Veteran separated from service in 1979 and no medical evidence was submitted for several decades thereafter.  In January 2008, the Veteran sought medical clearance for a job that he had been doing for the previous 18 months which required lifting 45 pound boxes.  In February 2009, x-rays of the right and left shoulder revealed mild acromioclavicular joint osteoarthrosis in both shoulders.  The residuals of an injury were not indicated.

A VA examination was provided in February 2009.  The examiner reviewed the claims file and noted the Veteran's four years of service with the Marine Corps, followed by a number of different jobs following service.

The Veteran reported that while playing football in 1978, he sustained blunt trauma to the lateral aspect of his left arm.  He noted that the records had erroneously referred to the right arm, and he had been unable to correct this.  He stated that he was in a sling for 3-4 days, and mostly treated with heat and medication.  However, he denied having experienced any specific residuals of the injury while in service.  The examiner noted that the Veteran had no complaints regarding the right shoulder.  

Following the examination, the examiner diagnosed the Veteran with degenerative arthritis of the acromioclavicular joints of both shoulders with associated tendinitis.  The examiner noted that there was some difference of opinion as to which arm was the site of the Veteran's in-service injury.  However, the examiner noted that the Veteran was actually claiming a bilateral shoulder disability.  Moreover, since the in-service injury was simply a contusion, the examiner opined that the current shoulder disabilities were not caused by or a result of the in-service injury.

The examiner explained that in arriving at his opinion he elicited a history from the Veteran, performed a physical examination, reviewed x-rays, reviewed the claims file, and drew from his fifty years of experience in the field of orthopedics. 

In response to the examiner's opinion, the Veteran submitted a letter written in November 2009 from the director of a VA diabetes clinic.  The letter stated that the Veteran had a history of degenerative arthritis affecting his cervical spine, shoulders, knees, and ankles, and that these conditions were evident from his medical record while on active duty.  

However, there was no explanation of what was meant by the statement that the conditions were evident from the Veteran's medical record while on active duty.   As an initial point, it is unclear that the author of the letter ever actually reviewed the Veteran's claims file (and more specifically his service treatment records).  Moreover, this generic statement provides no information what is "evident" in the record.  For example, does the doctor mean there is a particular service treatment record showing the onset of one of these degenerative conditions?  It is simply unclear, limiting the value of the medical opinion.

Additionally, while the November 2009 letter asserts that the degenerative conditions (notably neck and shoulder) were present in service, it fails to account for the fact that both the Veteran's spine and upper extremities were found to be normal at separation.  The letter also failed to address the fact that the only record of any specific shoulder problem involves a traumatic injury to one arm while the Veteran has claimed a bilateral shoulder disability, undmer  

Conversely, the VA examiner in February 2009 specifically addressed and refuted the claim that the Veteran's current shoulder disabilities were the result of any of the injuries noted by the service treatment records.

Because the examiner specifically addressed and refuted the role of the single shoulder injury in service in causing a current shoulder disability, and because he clearly grounded his opinion in the evidence of record, his opinion is afforded greater weight than is a letter which only generically associates the current shoulder disabilities with the Veteran's military service.  As such, the weight of the medical evidence of record does not support a grant of service connection.

The Board is well aware of the Veteran's contentions, and a layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Here, the Veteran is competent to describe symptoms of his shoulder disability.  However, he has not asserted that his shoulder pain began in service and continually progressed to the present day; and the Veteran lacks the medical training and expertise to provide a complex medical opinion regarding the etiology of his bilateral shoulder disabilities.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, his opinion is insufficient to provide the requisite nexus between his current bilateral shoulder disabilities and his military service.  As such, the lay evidence also does not support a grant of service connection.  Unlike the first claim, there is more evidence in this case of higher probative value against the claim.  

Therefore, because the criteria for service connection have not been met, the Veteran's claim is denied.
  
Neck

The Veteran is seeking service connection for a neck disability.  In his February 2007 claim, he directed VA to his service treatment records.  However, there is no indication of a neck injury in the service treatment records.  

As cited above, the Veteran did injure his right humerus playing football in September 1978 when he received blunt trauma without fracture.  However, x-rays were negative and there was no neurovascular damage evident, actually providing evidence against this claim as it fails to note a neck problem.  The Veteran was assessed with a contusion of the right bicep and given a sling.  No specific neck complaints were voiced in service, and the Veteran's neck and spine were found to be normal on his separation physical.  In his notice of disagreement, the Veteran asserted that he suffered a neck injury while in service.

He also testified at a hearing before the RO in November 2009 that when he received in the football injury he recalled being told that he had a stinger.  However, it is noted that while the Veteran believes that he was treated for a neck injury, the sole injury documented by the service treatment records was a contusion of the arm.

Furthermore, even if the Veteran did receive a "neck stinger" he did not voice any additional neck complaints while in service.  At his hearing, the Veteran did appear to imply that he did have some neck pain in service, but had simply treated it without medical attention.  However, this contention is undermined by the fact that the Veteran did have the opportunity to describe any problems he was having at separation, but on his medical history survey completed in conjunction with his separation physical he did not report any neck problems, and his separation physical found his neck and spine to be normal.  In this instance, the Board gives greater weight to the findings at the Veteran's separation physical as they were rendered contemporaneously with his time in service, and not many years later in conjunction with a claim for VA benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran); Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest is recognized as a factor which may affect the credibility of a claimant's statements). 

Following service, there is no indication of any neck problem until 1985, when the Veteran reported really having neck problems and seeing a chiropractor.  Unfortunately, no records are available for this treatment; and aside from this reported treatment, there has not been any allegation that any additional neck treatment was ever received in the several decades after the Veteran's separated from service.

This absence of any treatment either at separation or in the years following service severs any continuity of symptomatology; and service connection thus requires a medical opinion of record (or possibly a lay opinion) to connect the Veteran's current neck disability to his time in military service.

In June 2007, medical evidence first showed evidence of a neck disability, when a MRI of the Veteran's cervical spine revealed extensive degenerative changes.  In February 2009, x-rays showed multilevel moderate to severe degenerative changes in the Veteran's cervical spine.  As such, the evidence clearly establishes the fact that the Veteran has a current cervical spine disability.  However, as explained above, service connection requires a nexus to be established between a current disability and military service.

A VA examination was provided in February 2009.  The examiner reviewed the claims file.  The Veteran recalled experiencing some neck stiffness following a football injury to his arm in 1978, which he reported was treated with heat, but he denied any in-service residuals following this incident.  At the examination, the Veteran complained about experiencing intermittent stiffness and soreness in his neck.  He reported that in 1985 he was working as a security guard and began experiencing increased neck symptomatology such that he reported seeking treatment from a chiropractor.  Unfortunately, the Veteran testified that he had been informed that the records no longer existed.  He acknowledged that within a week of beginning the chiropractic treatments, his symptoms subsided.  

The examiner diagnosed the Veteran with extensive degenerative disc disease at almost all the levels of his cervical spine, but opined that just when the extensive degenerative disc disease began in the Veteran's cervical spine is unknown.  The examiner did conclude that that the particular neck problem was neither caused by nor a result of a contusion of either arm in service.  He added that the condition of the cervical spine would be unrelated to the tendinitis and degenerative changes in the Veteran's acromioclavicular joints, and the cervical spine condition was not the result of the Veteran's bilateral shoulder disability.

The examiner explained that in arriving at his opinion he elicited a history from the Veteran, performed a physical examination, reviewed x-rays, reviewed the claims file and drew from his fifty years of experience in the field of orthopedics. 

In response, the Veteran submitted a letter written in November 2009 from the director of a VA diabetes clinic.  The letter stated that the Veteran had a history of degenerative arthritis affecting his cervical spine, shoulders, knees, and ankles, and that these conditions were evident from his medical record while on active duty.  

However, as described above, there was no explanation of what was meant by the statement that the conditions were evident from the Veteran's medical record while on active duty.  Thus, just as with the shoulder claim, the Board finds that the November 2011 letter is less probative than is the VA examiner's opinion which is better justified and supported.  As such, the medical evidence of record fails to support the grant of service connection.

It is also noted that the Veteran has not indicated that he consistently experienced neck pain from service.  In fact, at his VA examination, the Veteran indicated that his neck pain had its onset in 1985 while working as a security guard.  However, this was more than five years after service; and following that treatment, there is no allegation that the Veteran received any further neck treatment until approximately 2007, twenty years after the chiropractic treatment and more than twenty-five years after service.  The Veteran is not medically qualified to relate his current neck disability to his military service, as that is a medically complex question.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

Given this conclusion, the weight of evidence is against a finding that the Veteran's current neck disability either began during or was otherwise caused by his military service.  Therefore, the criteria for service connection have not been met, and the Veteran's claim is denied. 

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by letters dated in February and March 2007, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letters also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records have been obtained, and the Veteran has not alleged receiving any private treatment for any of his claimed conditions, aside from treatment of his neck by a chiropractor in 1985 for which he testified that no records were available.  Additionally, the Veteran testified at a hearing before the RO and was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with a VA examination of his claimed disabilities  (the report of which has been associated with the claims file).  The Board finds the VA examination was thorough and adequate and provides a sound basis upon which to base a decision with regard to the Veteran's claims.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 
ORDER

Service connection for bilateral chondromalacia is granted.

Service connection for a neck disability is denied.

Service connection for a bilateral shoulder disability is denied.


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


